McCULLOCH, C. J. (on rebearing). Learned counsel for appellant now call our attention to an error in tbe statement of facts in tbe original opinion where we said that tbe valuations of tbe lands were carried forward on the tax books at $2 per acre — tbe same valuation fixed by tbe order of tbe county court entered on May 7, 1918 —and they show that tbe valuations on tbe tax books were in excess of that sum per acre, being based on the still higher valuation for tbe taxes of 1917. Counsel insist that since tbe collector demanded payment of taxes based on valuations- in excess of those fixed by tbe order of the county court, appellant is entitled to the writ of mandamus compelling the officer to accept tbe correct amount of taxes based on tbe valuations fixed by tbe county court. Tbe answer to this contention is that appellant did not offer to pay tbe correct amount, but insisted on being allowed to pay a smaller sum than tbe true amount due, and is therefore not entitled to tbe éxtraordinary relief asked for in this proceeding. Tbe collector was in error in demanding more than tbe amount ‘of taxes based on tbe valuations fixed by tbe county court, but appellant is in no attitude to claim affirmative relief against tbe officer until it offers to pay tbe correct amount due. We adhere to tbe conclusions announced in tbe original opinion and tbe petition for rehearing is overruled.